114 Ga. App. 207 (1966)
150 S.E.2d 461
GORDON et al.
v.
JOHNSON et al.
42135.
Court of Appeals of Georgia.
Argued July 6, 1966.
Decided July 13, 1966.
Rehearing Denied July 28, 1966.
*208 Memory, Barnes & Memory, S. F. Memory, Jr., for appellants.
Bennett, Pedrick & Bennett, Wilson G. Pedrick, Emmett P. Johnson, for appellees.
DEEN, Judge.
The plaintiff, Mrs. Hall, sustained property damage as the result of a collision between a tractor-trailer owned by Hunt and operated by Gordon and an automobile owned by Johnson and operated by his wife. The jury returned a verdict against the Johnsons and in favor of Hunt and Gordon. The trial court granted a new trial "as to all of the parties in the case" on a motion for new trial filed by the Johnsons only, and overruled a plea in bar filed by Hunt and Gordon, contending that the case should not be re-tried as against them. Held:
This case is controlled by Brissette v. Munday, 222 Ga. 162 (149 SE2d 110) where it is held: "Where the jury in a tort action against two alleged tortfeasors, who were sued jointly and severally, found a verdict against one defendant only, and that defendant appealed from the denial of his motion for new trial, it was error for the Court of Appeals in its decision on that appeal to grant a new trial against the co-defendant of the appellant." Indubitably, it follows that the trial court erred in requiring Hunt and Gordon, the appellants here, to participate in a retrial of the case.
Judgment reversed. Nichols, P. J., and Hall, J., concur.